Exhibit 10.1

LOGO [g279183g43l65.jpg]

January 3, 2012

Scott Thompson

Dear Scott:

On behalf of Yahoo! Inc. (“Yahoo!” or the “Company”), I am pleased to offer you
the position of Chief Executive Officer and President, reporting to the
Company’s Board of Directors (the “Board”), working at the Company’s
headquarters at 701 First Avenue in Sunnyvale, California. You will be appointed
to the Board upon your commencement of employment. Your appointments are subject
to approval by the Board and your compensation package as outlined herein is
subject to approval of the Compensation Committee of the Board (“Compensation
Committee”). For purposes of this letter, your first day of work at Yahoo! will
be considered your “Employment Start Date.” It is contemplated that your
Employment Start Date will be on or about January 9, 2012.

Base Salary. Your starting annual base salary will be $83,333.33 per month
($1,000,000 annually), less applicable taxes, deductions and withholdings, paid
semi-monthly and subject to annual review. Yahoo!’s regularly scheduled pay days
are currently on the 10th and 25th of every month.

Incentive Compensation. You also will be eligible to participate in the annual
Executive Incentive Plan (EIP), with a target incentive of 200% of your annual
base salary (the “Target Award”), pro-rated based on the period of time you are
employed at Yahoo! in an EIP eligible position during the relevant Company
fiscal year, less applicable taxes, deductions, and withholdings. Target
incentives do not constitute a promise of payment. To qualify for the EIP
incentive bonus, you must remain employed with the Company through the date that
the incentive bonus is paid (as specified in the EIP). Your actual EIP payout
will depend on Yahoo! financial performance and, to the extent applicable, the
Compensation Committee’s assessment of your individual performance, and it is
subject to, and governed by, the terms and requirements of the EIP
document. Notwithstanding the foregoing, with respect to the Company’s 2012
fiscal year, the Company shall pay you a guaranteed EIP payout equal to an
amount not less than fifty percent (50%) of the Target Award under the 2012 EIP,
to be paid at such time as annual EIP bonuses are paid in accordance with normal
Company practice for the payment of earned annual bonuses for Yahoo!’s senior
executives, subject to your continued employment with the Company through such
payment date. EIP bonuses are usually paid in March or April of the year after
the fiscal year for which they are earned.

In addition, subject to approval by the Compensation Committee, as a senior
leader of Yahoo!, beginning in 2012 and continuing for each year in which you
remain employed by Yahoo! and in good standing, you also will be eligible for
consideration to receive long term incentive equity awards under the Yahoo! Inc.
1995 Stock Plan (the “Stock Plan”) consistent with other senior executives at
the Company and commensurate with your position level.

Make-Whole Cash Bonus. Subject to your continued employment with Yahoo!, you
will receive a make-whole cash bonus of $1,500,000.00 (the “Make-Whole Cash
Bonus”), less applicable taxes, deductions and withholdings, payable to you on
the first semi-monthly pay day that occurs 30 days after your Employment Start
Date. If during the first twelve (12) months following your Employment Start
Date, you voluntarily resign from your employment with Yahoo! without Good
Reason1 then this make-whole cash bonus will become due and payable by you to
Yahoo! on

 

1 

For purposes of the Make-Whole Cash Bonus, the Make-Whole RSUs, the Inducement
Equity Award and the 2012 Annual Grant, “Good Reason” shall be deemed to exist
only if the Company shall fail to correct within 30 days after receipt of
written notice from you specifying in reasonable detail the reasons you believe
one of the following events or conditions has occurred (provided such notice is
delivered by you no later than 30 days after the initial existence of the
occurrence): (1) a material diminution of your then current aggregate base
salary and target bonus amount (other than pro rata reductions that also affect
substantially all other similarly situated employees) without your prior written
agreement; (2) the material diminution of your authority, duties or
responsibilities as an employee of the Company without your prior written
agreement; or (3) the relocation of your position with the Company to a location
that is greater than 50 miles from Sunnyvale, California and that is also
further from your principal place of residence, without your prior written
agreement, provided that in all events the termination of your



--------------------------------------------------------------------------------

LOGO [g279183g43l65.jpg]

 

your last day of employment.

Make-Whole Restricted Stock Units. Subject to your continued employment with
Yahoo!, you will also receive a make-whole grant of restricted stock units under
the Stock Plan with an aggregate award value of $6,500,000 (“Make-Whole RSUs”),
such grant to be made to you on Yahoo!’s first regularly scheduled grant date
after your Employment Start Date. $5,500,000 of the Make-Whole RSUs will vest on
March 15, 2012 and $1,000,000 will vest on March 15, 2013, provided in each case
that you are employed by the Company on the applicable vesting date or, if
earlier, will vest (i) upon the termination of your employment by the Company
without Cause,2 (ii) due to your resignation for Good Reason, (iii) your death
while employed with the Company or (iv) upon the termination of employment by
the Company due to disability (as defined under the Company’s long term
disability plan). Following the vesting of the Make-Whole RSUs, you will receive
one share of Yahoo! Inc. common stock for each vested RSU (subject to any
applicable tax withholdings or deductions). The grant will provide for automatic
use of a portion of the Make-Whole RSUs to cover minimum tax withholding so that
you will not need to make any cash payments to cover such minimum tax
withholding, and will (with regard to the March 15, 2012 vesting RSUs) provide
for a requirement to pay to Yahoo! a cash amount equal to the fair market value
of the equity on the date it vests if you voluntarily resign from employment
with Yahoo! without Good Reason within one year of your Employment Start Date,
but no other forfeiture provisions once vested, and such other terms and
conditions of the Make-Whole RSUs as determined at the time of grant by the
Compensation Committee.

Inducement Equity Award. Subject to your continued employment with Yahoo!, you
also will receive an inducement equity award under the Stock Plan with an
aggregate award value of $5,000,000 (“Inducement Equity Award”), such grant to
be made to you at the time Yahoo! makes it annual grants, expected to be in
February 2012. The terms and conditions of such Inducement Equity Award
(including, without limitation, the form of award, vesting schedule, performance
objectives, restrictive provisions, etc.) will be the same as for the annual
grants made simultaneously. The Inducement Equity Award will be subject to any
applicable tax withholdings or deductions.

Subsequent Long-Term Equity Grants. Commencing in 2012, during your employment
with the Company, you will be eligible to be granted annual equity awards under
the Stock Plan (“Annual Grants”). The actual grant date value of all such Annual
Grants made during your employment with Yahoo! shall be determined in the
discretion of the Compensation Committee after taking into account the Company’s
and your performance and other relevant factors. The aggregate target value for
your 2012 Annual Grants will be $11 million. This will be in addition to the
Make-Whole RSUs and the Inducement Equity Award. The terms and conditions of
your 2012 Annual Grants (including, without limitation, the form of award(s),
vesting schedule, performance objectives, restrictive provisions, etc.) granted
to you shall be the same as such terms and conditions applicable to the 2012
annual long-term

 

  service with the Company shall not be treated as a termination for “Good
Reason” unless such termination occurs not more than six (6) months following
the initial existence of the occurrence of the event or condition claimed to
constitute “Good Reason”.

 

2 

For purposes of the Make-Whole Cash Bonus, the Make-Whole RSUs, the Inducement
Equity Award and the 2012 Annual Grant, “Cause” shall mean termination of your
employment with the Company based upon the occurrence of one or more of the
following which, with respect to clauses (1), (2) and (3) below, if curable, and
clause (5) below (but only if cure is permitted under its proviso), you have not
cured within fourteen (14) days after you receive written notice from the
Company specifying with reasonable particularity such occurrence: (1) your
refusal or material failure to perform your job duties and responsibilities
(other than by reason of your serious physical or mental illness, injury or
medical condition), (2) your failure or refusal to comply in any material
respect with material Company policies or lawful directives of the Board, (3)
your material breach of any contract or agreement between you and the Company
(including but not limited to this letter agreement and any Employee
Confidentiality and Assignment of Inventions Agreement or similar agreement
between you and the Company), or your material breach of any statutory duty,
fiduciary duty or any other obligation that you owe to the Company, (4) your
commission of an act of fraud, theft, embezzlement or other unlawful act against
the Company or involving its property or assets, (5) your engaging in
unprofessional, unethical or other intentional acts that materially discredit
the Company or are materially detrimental to the reputation, character or
standing of the Company, provided that, if such act or engagement is not willful
misconduct and curable (as determined in the good faith discretion of the
Board), you will be given the opportunity to cure as provided above, or (6) your
indictment or conviction or nolo contendre or guilty plea with respect to any
felony or crime of moral turpitude.



--------------------------------------------------------------------------------

LOGO [g279183g43l65.jpg]

 

incentive awards granted to other senior executive officers of the Company. All
of such Annual Grants shall be subject to any applicable tax withholding or
deductions.

Dividend Equivalent Rights. The Make-Whole RSUs, the Inducement Equity Award and
your Annual Grants for 2012 (excluding, in all cases, any award which is a stock
option or a stock appreciation right) will carry dividend equivalent rights
related to any cash dividend paid by Yahoo! while such award is outstanding. In
general, each such award will provide that, should Yahoo! pay a cash dividend on
its outstanding common stock following the issuance of such award, such award
will be increased by the number of units determined by dividing (i) the amount
of the cash dividend on the number of shares covered by such award at the time
of the related dividend record date, by (ii) the closing price of a share of
Yahoo! common stock on the related dividend payment date. Any additional units
credited as dividend equivalents will be subject to the same vesting
requirements (including, without limitation, any performance-based vesting
requirements), payment provisions, and other terms and conditions as the
original units to which they relate.

Benefits. Yahoo! provides a very competitive benefits package for its eligible
full- and part-time employees. Eligible Yahoos may participate in Yahoo!’s
health insurance benefits (medical, dental and vision), life insurance, short
term and long term disability, the Employee Stock Purchase Plan, 401(k) Plan,
and Yahoo!’s Flexible Spending Plan (Healthcare Reimbursement Account and/or
Dependent Care Reimbursement Account). Please refer to benefit plan documents
for eligibility. Of course, Yahoo! may change its benefits at any time.

The Company will reimburse you for reasonable legal fees incurred in connection
with negotiating and reviewing this letter up to a maximum of twenty five
thousand dollars ($25,000) (based on your attorney’s normal charges and upon
providing Yahoo! with documentation of the charges). This will be a taxable
benefit to you.

You will be expected to travel in connection with your employment. Yahoo! will
reimburse you for reasonable business expenses incurred in connection with your
employment, upon presentation of appropriate documentation in accordance with
the Company’s expense reimbursement policies and you will be eligible to
participate in the travel policy established by the Company generally for its
senior management.

Paid Time Off. You will accrue vacation at a rate of twenty (20) days (up to the
maximum vacation accrual cap for others accruing at that same rate as specified
in the Vacation Policy) for the first four (4) years of your employment at
Yahoo!. Thereafter, you will accrue vacation at the regular Yahoo! vacation
accrual rate (up to a maximum as specified in our Vacation Policy). Vacation is
accrued based on hours worked, therefore Yahoos who work less than 40 hours per
week accrue vacation on a pro-rata basis. In addition, Yahoo! currently provides
eligible employees with designated company paid holidays each year.

Proprietary Agreement and No Conflict with Prior Agreements. As an employee of
Yahoo!, it is likely that you will become knowledgeable about confidential
and/or proprietary information related to the operations, products and services
of Yahoo! and its clients. Similarly, you may have confidential or proprietary
information from prior employers that should not be used or disclosed to anyone
at Yahoo!. Therefore, Yahoo! requests that you read, complete, and sign the
enclosed Employee Confidentiality and Assignment of Inventions Agreement
(“Proprietary Agreement”) and the Proprietary Information Obligations Checklist
and return it to Yahoo! prior to your Employment Start Date. In addition, Yahoo!
requests that you comply with any existing and/or continuing contractual
obligations that you may have with your former employers. By signing this offer
letter, you represent that your employment with Yahoo! shall not breach any
agreement you have with any third party.

Obligations. During your employment, you shall devote your full business efforts
and time to Yahoo!. This obligation, however, shall not preclude you from
engaging in appropriate civic, charitable or religious activities or, with the
consent of the Board, from serving on the boards of directors of companies that
are not competitors to Yahoo!, as long as the activities do not materially
interfere or conflict with your responsibilities to or your ability to



--------------------------------------------------------------------------------

LOGO [g279183g43l65.jpg]

 

perform your duties of employment at Yahoo!. Any outside activities must be in
compliance with and approved if required by Yahoo!’s Code of Ethics or Corporate
Governance Guidelines.

Non-competition. In addition to the obligations specified in the Proprietary
Agreement, you agree that, during your employment with Yahoo! you will not
engage in, or have any direct or indirect interest in any person, firm,
corporation or business (whether as an employee, officer, director, agent,
security holder, creditor, consultant, partner or otherwise) that is competitive
with the business of Yahoo!, including, without limitation, any then-current
activities relating to providing Internet navigational products or services and
any then-current activities providing search, e-mail, chat, e-commerce, instant
messaging, content (e.g., music, video), ISP (e.g., connectivity, bandwidth or
storage) or other Internet-based delivery or functionality. Notwithstanding the
preceding sentence, you may own not more than 1% of the securities of any
company whose securities are publicly traded.

Employment At-Will. Please understand that this letter does not constitute a
contract of employment for any specific period of time, but will create an
employment at-will relationship that may be terminated at any time by you or
Yahoo!, with or without cause and with or without advance notice. The at-will
nature of the employment relationship may not be modified or amended except by
written agreement signed by Yahoo!’s Chief Human Resources Officer and you.
Notwithstanding the foregoing, if your employment is terminated by Yahoo!
without Cause or you resign for Good Reason, then Yahoo! will offer you
severance benefits pursuant to its normal practice at the time of your
termination and similar to what is offered to other senior executives. All
severance benefits are conditioned on you signing a full release of any and all
claims against Yahoo! in a release form acceptable to Yahoo! (within the period
specified in it by the Company) after the termination of your employment and
your not revoking such release pursuant to any revocation rights afforded by
applicable law.

Code of Ethics and Yahoo! Policies. Yahoo! is committed to creating a positive
work environment and conducting business ethically. As an employee of Yahoo!,
you will be expected to abide by the Company’s policies and procedures
including, but not limited to, Yahoo!’s Guide2Working@Y!, Yahoo!’s Code of
Ethics and Yahoo!’s Corporate Governance Guidelines. Yahoo! requests that you
review, sign and bring with you on your Employment Start Date, the enclosed Code
of Ethics Acknowledgment Form.

Non-Disparagement. You agree, other than with regard to employees in the good
faith performance of your duties with the Company while employed by the Company,
both during and for five (5) years after your employment with the Company
terminates, not to knowingly disparage the Company or its officers, directors,
employees or agents in any manner likely to be harmful to it or them or its or
their business, business reputation or personal reputation. The Company will
instruct its Chairman, the Chief Yahoos and the named executive officers of the
Company, other than in the good faith performance of their duties to the Company
or in connection with their fiduciary duties to the Company and applicable law,
both during and for five (5) years after your employment with the Company
terminates, not to knowingly disparage you in any manner likely to be harmful to
you or your business reputation or personal reputation. The foregoing shall not
be violated by statements which are truthful, complete and made in good faith in
required response to legal process or governmental inquiry. You also agree that
any breach of this non-disparagement provision by you shall be deemed a material
breach of this offer letter.

Entire Agreement. This offer letter and the referenced documents and agreements
constitute the entire agreement between you and Yahoo! with respect to the
subject matter hereof and supersede any and all prior or contemporaneous oral or
written representations, understandings, agreements or communications between
you and Yahoo! concerning those subject matters.

Eligibility to Work in the United States. In order for Yahoo! to comply with
United States law, we ask that on your Employment Start Date you bring to Yahoo!
appropriate documentation to verify your authorization to work in the United
States. Yahoo! may not employ anyone who cannot provide documentation showing
that they are legally authorized to work in the United States.



--------------------------------------------------------------------------------

LOGO [g279183g43l65.jpg]

 

IRC 409A. This letter agreement is intended to comply with the short-term
deferral rule under Treasury Regulation Section 1.409A-1(b)(4) and be exempt
from Section 409A of the Code, and shall be construed and interpreted in
accordance with such intent.

Background Check. Please understand that this offer is contingent upon the
successful completion of your background check.

We look forward to you joining Yahoo!. Please indicate your acceptance of this
offer by signing where indicated below and returning an executed copy of this
offer to me at your earliest convenience.

 

Sincerely,

/s/ Roy J. Bostock

Roy J. Bostock

Chairman of the Board

I accept this offer of employment with Yahoo! Inc. and agree to the terms and
conditions outlined in this letter.

 

/s/ Scott Thompson

   1/3/2012   

 

Signature

  

 

Date

  

Scott Thompson

  

 

   Full Name   

Planned Employment Start Date

(Contingent upon completion of a satisfactory background check.)

Enclosures

Cc: HR file